Citation Nr: 0804037	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  05-22 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Sigur, Associate Counsel






INTRODUCTION

The veteran served on active duty in the United States Navy 
from January 1951 to November 1954, when he was honorably 
discharged. 

The veteran filed a claim of entitlement to TDIU in June 
2004.  The claim was denied in an October 2004 decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).  The veteran perfected his appeal 
by filing a substantive appeal in July 2005.  The veteran did 
not request a hearing.      


FINDINGS OF FACT

1.  The veteran has two service-connected disabilities: post-
concussion headaches, which is currently rated 50 percent 
disabling; and scar residuals of laceration to the nose, 
which is currently rated noncompensably (zero percent) 
disabling.

2.  The medical and other evidence of record does not 
demonstrate that the veteran's service-connected post-
concussion headaches render him unable to secure or follow a 
substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to  a service-connected 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007) [reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with VCAA notice requirements, the RO must satisfy 
the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2007).  The Board observes that a letter was 
sent to the veteran in July 2004 which was specifically 
intended to address the requirements of the VCAA.  The July 
2004 letter from the RO specifically notified the veteran 
that he may be entitled to TDIU if he was "unable to secure 
and follow a substantially gainful occupation because of 
[his] service-connected disability."  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2007).  In the July 
2004 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant records from any 
Federal agency" including "medical records from the 
military, VA Medical Centers (including private facilities 
where VA authorized treatment), or the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by any Federal agency" including records from "state 
or local governments, private doctors and hospitals, or 
current or former employers."  This letter also advised the 
veteran that VA would be scheduling him for a physical 
examination and notified him of the consequences of failing 
to report for the same.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2007).  
The July 2004 letter notified the veteran that he "must give 
us enough information about the evidence so that we can 
request it from the person or agency that has it . . . [i]t 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency" (Emphasis as in original).  More 
specifically, the veteran was advised that if there are 
private medical records that would support your claim, 
"complete and return an enclosed VA Form 21-4142, 
Authorization and Consent to Release Information, for each 
healthcare provider so that we can obtain treatment 
information."  Alternatively, the veteran was advised that 
he could "obtain and send us the information yourself."  

The RO must request that the claimant provide any evidence in 
his possession pertaining to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2007).  The July 
2004 letter instructed the veteran that "if there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This request complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran has not received specific Dingess notice.  
However, in the instant case, elements (1), (2), and (3) are 
not at issue as the veteran has already been service-
connected for post-concussion headaches.  As will be 
explained in greater detail below, the veteran's claim is 
being denied based on element (4), the degree of disability 
and its effect on employability.  As explained above, he has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to this crucial element.  The veteran has 
specifically been informed that in order for TDIU to be 
granted the evidence must establish that the veteran  is 
"unable to secure and follow a substantially gainful 
occupation because of [his] service-connected disability."

Element (5) effective date, is rendered moot by the Board's 
denial of entitlement to TDIU herein.  In other words, any 
lack of advisement as to that element is meaningless, because 
an effective date is not, and cannot be, assigned in the 
absence of entitlement to TDIU.  

The veteran is obviously aware of what is required of him and 
of VA.  Indeed, he has personally submitted evidence and 
argument in support of his claim, the tenor of which leads 
the Board to conclude that he is well-informed and aware of 
his obligations.  Indeed, in his substantive appeal dated 
June 27, 2005 the veteran stated:  "I believe that my 
service connected headaches have affected my work situation . 
. . .  The VA doctor says my headaches prevent my gainful 
employment . . .   Therefore, I believe that my claim should 
be granted."  Thus, it is clear the veteran had actual 
knowledge of what was necessary to substantiate the claim.  
See Dalton v. Nicholson, 21 Vet. App 23, 30-31 (2007); see 
also Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008), slip op. at 12.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  Thus, there is no 
prejudice to the veteran in the Board's considering this case 
on its merits.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) [strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes outpatient treatment records.  
The veteran was provided a VA examination in July 2004, the 
report of which indicates the examiner performed an 
appropriate study and rendered appropriate diagnoses and 
opinions.  The veteran and his representative have not 
identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of that 
statute.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2007).  The veteran engaged the services of a 
representative and was provided with ample opportunity to 
submit evidence and argument in support of his claim.  The 
veteran declined a Board hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Disability ratings

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).  Specific diagnostic codes identify 
the various disabilities.

Under Diagnostic Code 8100, migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant a 50 
percent evaluation.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8100 (2006).

The rating criteria do not define "prostrating." The Board 
additionally observes that the Court has not undertaken to 
define "prostrating."  Cf. Fenderson v. West, 12 Vet. App. 
119 (1999), in which the Court quoted Diagnostic Code 8100 
verbatim but did not specifically address the matter of what 
is a prostrating attack.  According to Webster's New World 
Dictionary of American English, Third College Edition (1986), 
p. 1080, "prostration" is defined as "utter physical 
exhaustion or helplessness." 

TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2007).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2007).

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the non-disabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment."  38 C.F.R. § 4.16(a) (2007).
The Court noted the following standard announced by the 
United States Court of Appeals for the Eighth Circuit in 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):
        
        
        It is clear that the claimant need not be a total 
'basket case' before 
        the courts find that there is an inability to engage in 
substantial gainful 
        activity.  The question must be looked at in a practical 
manner, and mere 
        theoretical ability to engage in substantial gainful 
employment is not a 
        sufficient basis to deny benefits.  The test is whether 
a particular job is 
        realistically within the physical and mental 
capabilities of the claimant.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).
In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  In a pertinent precedent decision, 
the VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  See VAOPGCPREC 75-91. 

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.         38 C.F.R. §§ 3.341, 4.16, 4.19 (2007).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  38 C.F.R. § 4.16(a) 
(2007).  If there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more and 
the combined rating must be 70 percent or more.  
38 C.F.R. § 4.16(a) (2007).  Id.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321.

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2006). An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).


Analysis

At the outset of its discussion, the Board observes that the 
veteran has been unemployed for a number of years.  The Board 
further notes that the veteran has two service-connected 
disabilities: post-concussion headaches, which is currently 
rated 50  percent disabling; and scar residuals of laceration 
to the nose, which is currently rated noncompensably (zero 
percent) disabling.  The veteran has not contended, and the 
record on appeal does not reflect, that service-connected 
scar on the veteran's nose in any way impacts his 
employability.  In his substantive appeal, quoted above, the 
veteran's sole contention is that his service-connected 
headaches render him unemployable.  

As has been discussed in the law and regulations section 
above, TDIU may be awarded on either a schedular basis or an 
extraschedular basis.  

Schedular basis

The veteran has two service-connected disabilities, post-
concussion headaches, which is currently rated 50 percent 
disabling; and scar residuals of a nose laceration, which is 
currently rated zero percent disabling.  The combined 
disability rating is 50 percent.  Therefore, he does not meet 
the criteria for consideration of TDIU on a schedular basis.  
See 38 C.F.R. § 4.16(a) (2007).

Extraschedular basis

In accordance with 38 C.F.R. § 4.16(b), the Board has 
considered whether the veteran's claim for a total rating 
based on unemployability due to service-connected 
disabilities should be referred to the Director of the 
Compensation and Pension Service for extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1) (2007).

For reasons stated immediately below, although the Board 
recognizes that there is evidence in favor of the veteran's 
claim, it concludes that the evidence against the veteran's 
claim of entitlement to TDIU is more probative.  

The veteran's service-connected headaches are rated 50 
percent disabling.  This is the highest schedular raring for 
migraine headaches.  As was discussed in the law and 
regulations section above, the assigned 50 percent rating is 
congruent with severe economic inadaptability.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2007).  In substance, the 
veteran contends that the severity of his headaches exceed 
that standard.

In the veteran's favor is the report of a July 2004 VA 
examination.  The examiner noted that "[i]t is this 
examiner[']s opinion that the veteran is unable to gain or 
maintain any type of viable employment or gainful employment, 
based solely on his service-connected post[-]concussion 
headaches."  This is competent medical evidence; however, it 
is not supported by any rationale, and it is not consistent 
with the other evidence of record.  

The medical evidence of record appears to be more congruent 
with the symptoms anticipated by the veteran's currently 
assigned 50 percent disability rating for headaches, rather 
than an extraschedular rating.  The record indicates that the 
veteran has consulted with a neurologist on several occasions 
and is currently prescribed medication for his headaches.  
The veteran stated to the July 2004 examiner that he has 
"severe headaches at least three times a week, if not more, 
which last eight hours at a time.  They are debilitating."  
The veteran has also stated that he is unable to work because 
of his headaches.  The Board notes that the 50 percent 
disability rating anticipates just these types of symptoms.  
The 50 percent rating includes "very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability."  The veteran has not indicated 
anything unusual, such as frequent periods of 
hospitalization, to justify an extraschedular rating.  

There is significant evidence against the veteran's claim of 
entitlement to TDIU is the veteran's receipt of disability 
benefits from the Social Security Administration (SSA).  The 
veteran's SSA benefits are based on a primary diagnosis of 
peripheral vascular disease and a secondary diagnosis of 
thrombocytosis.  There is no mention of headaches in the SSA 
Disability Determination.    

Moreover, the onset of the disability for SSA purposes is 
noted as January 1989.  Interestingly, the veteran has 
similarly indicated he had been unable to work since January 
1989.  However, he ascribed this inability to work to his 
service-connected headaches.   See his June 2004 TDIU 
application.  The veteran's explanation of why he ceased 
working is completely at odds with the findings of SSA, which 
as noted above did not mention headaches.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.

In this case, the objective evidence in the form of SSA 
findings is highly suggestive that the veteran's claimed 
inability to work is due to non-service connected 
disabilities, specifically peripheral vascular disease and 
thrombocytosis, rather than to his service-connected 
headaches.  See Martin v. Brown, 4 Vet. App. 136, 140 (1993) 
[while a SSA decision is not controlling for purposes of VA 
adjudication, it is "pertinent" to a veteran's claim].

The Board finds the veteran's recent statements, as well as a 
March 2006 letter from the veteran's wife, in support of his 
claim for monetary benefits from VA to be lacking 
credibility.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [VA cannot ignore a veteran's testimony simply because 
the veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].  
The objective evidence of record shows that he stopped 
working due to non service-connected causes.

Turning once again to the July 2004 examiner's opinion that 
the veteran cannot work due to his service-connected 
headaches, there are no supportive clinical  
Findings.  The examiner's opinion is based on the recitations 
of the veteran as to the severity of his headaches.  As has 
been discussed above, the veteran's reports is at odds with 
SSA findings, as well as the remainder of the VA medical 
records which although documenting headaches do not suggest 
that they are of exceptional or unusual severity.  For this 
reason, the Board accords the July 2004 opinion relatively 
little weight of probative value.  See, e.g., Swann v. Brown, 
5 Vet. App. 229, 233 (1993) [generally observing that a 
medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].   

The Board therefore concludes that the evidence of record is 
weighted against a claim of entitlement to TDIU.  While in no 
way diminishing the veteran's headache disability, the 
medical evidence seems to indicate symptoms in line with the 
currently assigned 50 percent disability rating and not an 
extraschedular rating.  There is no indication that the 
veteran's ability is work is limited by his service-connected 
disability to the degree anticipated by an extraschedular 
award.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired].  This is particularly true in the 
case of Diagnostic Code 8100, which as noted above includes  
severe economic inadaptability as part of the rating 
criteria.

Therefore, the Board concludes that the veteran's currently 
assigned 50 percent disability rating, and not extraschedular 
consideration, is appropriate.  

Conclusion

In summary, for the reasons and bases which have been 
expressed above, the Board concludes that the preponderance 
of the evidence is against a claim of entitlement to TDIU.  
The veteran's claim of entitlement to TDIU is accordingly 
denied.


ORDER

Entitlement to TDIU is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


